RESCRIPT
BLODGETT, J.
Heard upon motion for a new trial filed by defendant after a verdiet of the jury for the plaintiff for $3,000. The only ground urged in support of the motion to the trial court is that the amount is excessive.
The plaintiff -was struck by an automobile driven by an agent of defendant and claims to have suffered a severe nervous shock and an injury to her shoulder of a permanent character, which will cause a disfigurement for the rest of her life.
Upon examination of the testimony of Dr. Edmund D. Chasebro, the only physician who testified in the case, the Court cannot say that the amount awarded by the jury is so excessive as to shoek the conscience of the Court.
Motion denied.